 

 

 

A0245C (Rev. 1 1/16) Ainended ludgment in a Criminal Case (NOTB:__Ident_ify Changes with Asterisi<s(*))

shear '

UNITED STATES DISTRICT COURT
` Western District of Washington
UNI'I`ED STATES OF Al\/[ERICA AMEN])ED JU])Gl\/.|ENT IN A CRIM`INAL CASE `
v.
Pau] LaMaIche Case Number: 2:17CR0023§]LR-001
7 _ USM Nnmber:

Date of Original Judgment: 10/01/2018 Michael Paul laria

 

(Or Date of Last Arnended Judgment)

Reason for Amendment:

m Correction of Sentence on Remand {18 U.S.C. 3742(1](1) and (2))

m Reduction of Sentence for Changed Circumstances (Fed. R. Crirn. P. 35{|3)}
Cnrrection of Sentence by Sentcncing Court {Fed. R.. Crim. P. 35(a})

[:] Correction of Sentence for Clerical Mistake (Fed. R. Crirn, P. 36)

THE DEFENDANT:
pleaded guilty to count(s) 1 and 2 of the lndictrnent.

 

Defendant’s Attorney

I:I Modiflcation of Supei'vision Conditions (]8 U.S.C. §§ 3563(<:) or 3583(@))
l:ll Modification cf bnposed Term of lmprisonrnent for thl‘aordinary and
Cornpelling Reasons (18 U.S.C. § 3582(0)(]))

l:l Modiflcation of lmposed Tcrm of lmprisonment for Retreactive Amendment($)
to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
l:l Dil'ect Motion to District Coult Pursuant
l:l 28 U.S.C. § 2255 or l:l 18 U.S.C. § 3559(0)(7)
l:l Modifieation of Restitntion Order ( 18 U.S.C. § 3664)

 

|:| pleaded nolo contendere to count(s)

 

which Was accepted by the court.
l:| Was found guilty on count(s)

 

after a plea of not guilty. l ,

The defendant is adjudicated guilty of these offenses: _

Title & Section Nature of Offense Offense Ended C-ount
18 U.S.'C, § 1343 Wire Fraud 09/20/2017 l
lBU.S.C. § 641 -Theft of"Governrnent Proper_ty 09/20/2017 2

/

The defendant is sentenced as provided in pages 2 through ’7 of this judgment The sentence is imposed pursuant to

the Sentencing_ Reform Act of 1984.'
\I The defendant has been found not guilty on count(s)
l:| Count(S) ll is

 

 

_ l:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States_ attorney for h`
or mailing address until all fines, res'titutlon, costs, and_ special assessme '1s_ l
restitution, the defendant must notify the court and United States Anoro`_-s';.

s district Within 30 days of any change of name, residence,
_ ».:`ed by this judgment are _fully pald. If ordered to pay

  
  

erial changes in economic clrcumstances.

 

 

 

0 tober ,2018

 

Dél‘<lmposl-Iion oflud@:r:i: \2 9 - §
\ n w .vA`

 

 

Signature ot"]'u ge
James L.. R ba'rt, United States District .Tudge
Nalne and Ti;l§of Judgc_

Q cl\\\ww.. 20\ 66

 

Date'

 

A0245C (Rev. 1 1/16) Am`ended Judgment in a Criminal Case

Sheet 2 _ Imprisonment

DEFENDANT: Pau1 LaMarche
cAsE NUMBE;R; 2:17€R00235JLR_001

IMPRISONMENT

(NOTE`.: Identify Changes with Asterisks(*))

ludgment j Page 2 of 7

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

9 months

,

The court makes the following recommendations to the Bureau of Prisons:

Placement at FCI Sheridan camp to be near family.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender ton the United States Marshal for this districts

I:| at l]a.rn. Ip.rn. on

 

' l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at FDC Seatac:
before 2 p.m. on Oct. 2, 2018
l:| as notified by the United States Marshal.

|:| as notified by the Probatio_n or Pretrial Services Offiee.

 

RETURN

l have executed this judgment as follows:

Defendant delivered on to

at

 

 

, With a certified copy of this judgment

 

UNITED STATES MARSHAL

BY

 

DEPUTY UNITED STATES MARSHAL

 

A0245C

- Sheet 3 m Supei'vised Release

(Rev. 11{16) A-mended Juclgment in a Criininal Case (NOTE: ldentii`y Ctianges with Asterislcs(*))

 

Judgnient f Psge 3 of 7

DEFENDANT: Paul LaMarche
CASE NUMBER: 2:17CR00235J'LR-001

SUPERVISED RELEASE

Upon release from imprisonment, you Will be on supervised release for a term of :

2 years

[\)l-\

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

l 3, ' You must refrain fro_m any unlawful use of a controlled substance.- You must submit to one dru test vvithin 15 days
of release from 1mpr1sonment and at least two periodic drug tests thereafter, as determined by t e court.

4,
5.
6. |:|
7. l:|

The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
` future SUbStE\llCe HbU.SB. (check #applicabk) '

You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl'eStltLllIOIl. (check yrnppl;!'cabfe)

You must cooperate in the collection of DNA as directed by the probation officer (check ifappliaable)

You must comply With' the requirements o'f the S_ex Offender Registration and Notification Act (34 U.S.C.
§ 20901,, et seq.) as directed by the probation officer, the Bureau of Prisons, _or _ariy state sex offender registration
agency in Which you reside, Worlc, are a student, or Were convicted of a qualifying offense (checkg"applicab!e)

You must participate in an approved program for domestic violence (checky"qoplicab!e)

You must corn 'ly With the standard conditions that have been adopted by this court as Well as With any additional
conditions ont e attached _pages. -

 

A0245C (Rev. 11/16) Amended Judginent in a Crimi'nal Case l (NOTE: Ideiitii`y Changes with Asterisks(*))
Sheet 3A j Supervised Rclease

 

 

 

. Judgnient _ Page 4 of 7
DEFENDANT: Paul LaMarche

CASE NUMBER: 2:17CRO`0235]LR-001
sTANi)ARi) CoNi)iTioNs oF sUPERvISioN

As part of your supervised release, you must comply with the following standard conditions of supervisionl These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed report to the court about, and bring about improvements
in your conduct and condition _

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
Witliin a different time ame. '

2. Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer. -

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ou live or an ing about your
living arrangements such as the peo le you live with), you must notify the pro ation of icer at least 1 days before the
change lfnoti ingt e robation o cer in advance is not ossible due to unantici ated circumstances, you must notify
the probation o ficer wit iin 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any time at your home or elsewhere and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless
the pnobation officer excuses y_ou from doing so. If you plan to chan e where you work or anything about your work
(suc as 151/put position or your j cb res onsibilities), you must notify t e probation officer at least 10 days before the
change ' notifying the probation o_f icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is_ engaged in criminal activity.`lfyo_u know someone
has been convicted of a felony, you must not knowingly corrnnunicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive devicez o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. ‘ _You must not act or make a_ny a cement with a law enforcement agency to act as a confidential human source or
informant without first getting t e perrinssion of the court.

12_. lf the probation officer determines that you pose`a risk to another person (including an organization), the probation
` officer may require you to notify the person about the risk and fyou must comply with that instruction. Thc probation
officer may contact the person and confirm that you have noti ied the person about the risl<.

13. You must follow_the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A‘U._S. probation officer has instructed me on the conditions specified by the court and has_provided me with a written copy
of this judgment containing these conditions ]For further information regarding these conditions, see Overview ofProbcrtion
and Suparvi`sed Release Comiiticiis, available at www.uscourts.-gov. '

Defendaiit’s _Signature 7 ' . Date

 

 

 

AO?A§C (Rev. 11/16) Amended Judgmeiit in a Crirninal Case (NOTE: ldeiitify Changes with Asterisks{*))
_ Shcct 3D -~ Supet'vised Release

 

Juclgnient j Page 5 of 7
DEFENDANT: Paul LaMarche
CASE NUMBER: 2:17CR0023§JLR~001

SPECIAL CONDITIONS OF_SUPERVISION

1. The defendant’s employment must be approved in advance by the probation officer.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant' s federal income tax
returns

3. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office

4. If the defendant maintains interest in any business or enterprise the defendant shall, upon request,
surrender and/or make available, for review, any and all documents and records of said business or
enterprise to the probation office

5 . Restitution in the amount of $177, 369. 26 is due immediately Any unpaid amount is to be paid during
the period of supervision in monthly installments of not less than 10% of his or' her gross monthly
household income lnterest on the restitution shall be waived

6. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
_ computers (as defined in 18 U.S.C. §1030(e)(1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, nat a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a.
violation of a condition of supervision Failure to submit to a search may be grounds for revocationl The
' defendant shall warn any other occupants that the premises may be subject to searches pursuant to this

\ condition

 

A0245C (Rev. 11/16) Amended Judgnient in a Criminal Case (NOTE: Identify Changes With Asteri`sks(*))
Slieet 5 _ Criminal Monetary Penalties

Judgnient _ Psge 6' of 7

DEFENDANT: Paui Lal\/Iarche
CASE NUMBER: l 2:17CR002353LR-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment l JVTA Assessment"` 'Fine Restitution
' - 7 1?7,368.26.
TOTALS , $ 200 $ 0 $ 5,500 $ (paid as of 10/1/18)
|:l The determination of restitution is deferred until .. An Amended fudgment in a Cri`mi`nal -Case (AO 245C)_

will be entered after such determination

l:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee Shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
Victims must be paid before the United States _is paid.

Name of Payee ' _ Total Loss* Restitution Ordered Priority or Percentag.e

 

TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant t_o plea agreement $ ` 177,3 69.26 (peid)

 

i:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(i). Ali of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36`12(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for the |:l fine l:l restitution
|:| 7 the interest requirement for the [l fine I:l restitution is modified as follows:

|j The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
'of a fine is Waived.

*' Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114~22.
** Findings for the total amount of losses are required under Chapters 109A, llO, ll()A, and 113A of Title 18 for
offenses committed on or after September 13, 19-94, but before April 23, 1996.

 

A0245C (Rev. 11/16) Amended J_udgrnent in a Crirninal Case (NOTE: ldentify Changes with Asterisks(*))
Sheet 6 _-; Schedule of P__'ayments

DEFENDANT: raul LaMar_che
CAsa NUMBER; 2;17€R002355LR-001

SCHEI)ULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

m ludgnient _ l;age 7 of7 `

PAYMENT rs non nnAEDiATaLY. say unpaid ames Shaii be paid re
Clerl<;'s Office, United States District Court, 700 Stewart`Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
Whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment '

ij During the period of probaticn, in monthly installments amounting to not less than 10% cf the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court, The defendant shall pay more than the amount established whenever possible The

defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period cf imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inrriate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payrnents, the Clerlc of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The-defendant shall receive credit for all payments previously made toward any criminal monetary penaltiesimposed.

\:l Joint and Several

Defendant and Co~Defendant Names and Case Numbers (inc!adtng defeadantnamber)? Total Amount, loint and Several
Arnount, and corresponding payee, if appropriate `

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s)':

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments. shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7') .TVTA A.ssossment, (S) penalties, and (9) costs, including cost of prosecution and couit costs.

 

